Citation Nr: 1549158	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1983.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from August 2013 and April 2014 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2015, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  Normally, if an appellant did not submit a waiver of initial RO consideration of the evidence and argument submitted, a remand is necessary unless the information submitted by the appellant is duplicative of information already of record or not relevant to the issue(s) on appeal.  38 C.F.R. § 20.1304 (2015).  However, the automatic waiver provision applies in cases where the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  In this case, the appeal was certified after February 2013 and neither the Veteran nor his representative have requested in writing initial review of the additional evidence by the AOJ.  Thus, AOJ consideration of this evidence is deemed waived.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear in February 2013, with speech discrimination ability of 96 percent, bilaterally; and Level I hearing acuity in the right ear and Level I hearing acuity in the left ear in March 2014, with speech discrimination ability of 94 percent, bilaterally. 



CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected bilateral hearing loss disability arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

As to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 C.F.R. § 3.159(c)(2).  

Adequate VA examinations in connection with the Veteran's claim were conducted in February 2013 and March 2014, and the reports of these examinations have been obtained.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Concerning this, the VA audiology examination reports include sufficient detail as to the current severity of the Veteran's bilateral hearing loss, including information regarding the functional impact of this disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Although the March 2014 VA examiner stated that the Veteran's claims file was not available for review, the Board finds that this does not constitute a prejudicial error, as the record does not demonstrate that review of the claims file would have changed the objective and dispositive findings made during the VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  A disability rating for hearing loss is assigned based on a mechanical application of audiometric test findings, and speech discrimination ability, to the criteria set forth in 38 C.F.R. § 4.85, and the examiner elicited the functional impact under the ordinary conditions of the Veteran's daily life.  Thus, further examination is not necessary regarding the issue on appeal.  See Barr, 21 Vet. App. at 311.     

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartmann, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In this case, service connection for bilateral hearing loss was granted in August 2013 and April 2014 rating decisions on appeal, and a noncompensable initial rating was assigned effective November 10, 2011.  As such, the rating period for consideration is from November 10, 2011.

Analysis

The Veteran was initially provided an audiology examination in February 2013.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
RIGHT
15
30
35
25
LEFT
25
30
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner found that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Concerning this, the Veteran reported having difficulty hearing his wife and needing visual cues and repetition.  See Martinak, 21 Vet. App. at 455.  

The Veteran was provided a VA audiology examination in March 2014.  The VA examiner indicated that the claims file was not reviewed, but the record does not reflect that such review would have changed the objective and dispositive findings made during the examination.  See Snuffer, 10 Vet. App. at 403-04.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
40
35
LEFT
30
35
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner found that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Concerning this, the Veteran reported difficulty hearing in noisy conditions.  See Martinak, 21 Vet. App. at 455. 

The Veteran was provided an audiology examination in March 2015 at the Moncrief Army Community Hospital.  The examiner did not indicate whether the claims file was reviewed, but the record does not reflect that such review would have changed the objective and dispositive findings made during the examination.  See Snuffer, 10 Vet. App. at 403-04.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
40
40
40
LEFT
30
40
40
40

The speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  However, there is no indication that these scores were obtained using the Maryland CNC word list.  In addition, the examiner did not make findings regarding the disability's functional impact on the ordinary conditions of the Veteran's daily life.

The February 2013 audiological examination revealed a right ear pure tone threshold average of 26.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 30 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 96 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the February 2013 audiological evaluation to the rating criteria results in Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.    

The March 2014 audiological examination revealed a right ear pure tone threshold average of 31.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 33.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 94 percent in the right ear and 94 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the March 2014 audiological evaluation to the rating criteria results in Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

As to the March 2015 audiological evaluation, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  The audiometric results are conveyed in a straightforward graph, therefore the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

However, the March 2015 evaluation does not indicate whether the speech discrimination percentage was obtained by utilizing the Maryland CNC word list nor does the examiner discuss the functional impact of the Veteran's bilateral hearing loss.  As such, those findings are not useful for rating purposes.  Even if the examiner relied on the Maryland CNC word list, the examination would still result in a noncompensable disability rating.  The March 2015 audiological examination revealed a left ear pure tone threshold average of 37.50 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a right ear pure tone threshold average of 36.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear.  If the speech discrimination scores were obtained using the Maryland CNC word list, then applying the clinical findings from the March 2015 audiological evaluation to the rating criteria would result in Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII would result in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.  Accordingly, the Board finds that remanding for clarification as to the speech discrimination results is unnecessary.

Based on the foregoing, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b).  However, none of the examination results dated during the appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) and (b) do not apply.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worst, Level I hearing acuity in both the left and the right ears, with speech discrimination ability of 94 percent or higher in each ear.  While the Board recognizes the Veteran's assertions that he experiences difficulty with his hearing, particularly in noise, and requires visual cues and repetition, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, with speech discrimination ability of 94 percent or higher in each ear.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, with speech discrimination ability of 94 percent or higher in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations, and there is no indication of marked interference with employment due to his bilateral hearing loss.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.     

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure or follow substantially gainful employment.  The Board acknowledges that the February 2013 and March 2014 VA examiners noted that the Veteran's bilateral hearing loss disability impacted the ordinary conditions of daily life, including the Veteran's ability to work, due to his difficulty hearing in noise and need for visual cues and repetition.  However, these findings do not demonstrate that the Veteran's bilateral hearing loss disability, alone, regardless of his age, prevents him from securing or following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's bilateral hearing loss disability, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


